         Case 4:18-cr-00247-DPM Document 26 Filed 11/02/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

UNITED STATES OF AMERICA                                           PLAINTIFF

v.                          No. 4:18-cr-247-DPM

LLOYD BOOTH                                                  DEFENDANT
Reg. No. 31971-009

                                   ORDER
        In 2018, Lloyd Booth pleaded guilty to being a felon in possession
of a firearm. 18 U.S.C. § 922(g). The Court sentenced Booth to fifteen
years' imprisonment- the statutory mandatory minimum for an armed
career criminal. 18 U.S.C. § 924(e). Booth now seeks relief from his
sentence. He says he didn't have three qualifying convictions to justify
the enhanced sentence. A hearing isn't necessary. 28 U.S.C. § 2255(b);
Thomas v. United States, 737 F.3d 1202, 1206 (8th Cir. 2013); Winters v.
United States, 716 F.3d 1098, 1103 (8th Cir. 2013).
        Booth's motion fails for three reasons. First, as the United States
argues, the motion is untimely. Booth hasn't alleged a government
impediment, a newly recognized and retroactive right, or facts that
couldn't have been discovered by               due    diligence.    28 U.S.C.
§   2255(£)(1)-(3).   His petition was therefore due one year after his
conviction and sentence became "final" within the meaning of the
statute.     28 U.S.C. § 2255(f)(1).   The Court entered Judgment on
        Case 4:18-cr-00247-DPM Document 26 Filed 11/02/20 Page 2 of 3



20 September 2018. Because Booth didn't appeal, his conviction and
sentence became final fourteen days later on 4 October 2018. Anjulo-
Lopez v. United States, 541 F.3d 814, 816 n.2 (8th Cir. 2008). Booth had
one year from that date to file his habeas petition. Instead, he filed his
petition almost a full year late.
       Second, even if the statute of limitations were tolled, Booth's
motion would fail on the merits. Booth's main argument is that his
convictions for possession with intent to deliver marijuana were not
"serious drug offenses" because they weren't punishable by at least ten
years' imprisonment. Doc. 22 at 5; 18 U.S.C. § 924(e)(2)(A)(ii). Booth is
correct that, in the usual case, those are Class D felonies under Arkansas
law and are the refore punishable by a maximum of six years'
imprisonment. ARK. CODE ANN.§ 5-4-401(a)(5). But Booth was charged
and convicted as a habitual offender in each of those cases. Thus, the
maximum penalty in his 2011 case was twelve years. ARK. CODE ANN.
§   5-4-501(a)(1)(A) & (a)(2)(E). And the maximum penalty in his 2012
and 2014 cases was fifteen years. ARK. CODE ANN. § 5-4-501(b)(1)(A) &
(b)(2)(E).   Further, unlike the Defendant in Newbold-a case Booth
cites - the felony information and judgment in each of Booth's cases
make it clear that he was charged and sentenced as a habitual offender .
. Doc. 25-8 to 25-13;    United States v. Newbold, 791 F.3d 455, 463
(4th Cir. 2015).

                                    -2-
       Case 4:18-cr-00247-DPM Document 26 Filed 11/02/20 Page 3 of 3




     Finally, even if without the marijuana convictions, Booth still has
three qualifying convictions under the ACCA:              one for possessing
cocaine with intent to distribute it and two for residential burglary.
Doc. 25-1 to 25-6; United States v. Sims, 933 F.3d 1009 (8th Cir. 2019).
                                 *    *    *
     Booth's § 2255 petition is untimely; and even if the statute of
limitations were tolled, the petition would fail on the merits. It is
therefore denied and will be dismissed with prejudice. Doc. 22.
     So Ordered.


                                           D .P. Marshall Jr.
                                           United States District Judge

                                               ;,... Ncrv-tM~ A/J~O




                                     -3-
